Title: From Thomas Jefferson to Robert Barclay, 9 August 1806
From: Jefferson, Thomas
To: Barclay, Robert


                        
                            Sir
                            
                            Monticello Aug. 9. 1806. 
                        
                        My memory is so little to be trusted that it would not be in my power, by the aid of that only to give you
                            any very particular information as to the situation of the accounts between the public & your father; nor is there
                            any thing at this place from which I could derive any aid. it is probable that were you to come to Washington after my
                            return to that place, we might by referring you to the offices of the Secretaries of State & of the Treasury, have you
                            furnished with the information you desire. some of the clerks remain still in those offices who were there during your
                            father’s life; but the papers of the offices will especially shew what you desire. I expect to return there early in
                            October, & the Secretaries of State & of the Treasury will be there in the same month. should you think proper to come
                            there after that, any service I can render you shall be done with pleasure. accept my salutations & assurances of
                            respect.
                        
                            Th: Jefferson
                            
                        
                    